6:19-cv-01567-JD    Date Filed 08/26/21      Entry Number 187-3           Page 1 of 10




            Rogers et al. v. U.S. Dept. of Health & Human Servs. et al.
                       Civil Action No. 6:19-cv-01567-JD




            Exhibit C
        to the State Defendants’ Reply in Support of the Motion to Stay
          Discovery and Hold Pending Discovery Motions in Abeyance




                   Excerpts from the Deposition of Eden Rogers
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 2 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                     Page 1

1                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
2                                      GREENVILLE DIVISION
3                                   Civil Action No. 6:19-cv-01567-JD
4            Eden Rogers, et al.,
5                    Plaintiffs,
6            vs.
7            United States Department of Health and Human
             Services, et al.,
8
                     Defendant.
9            _______________________________________________________
10           VIRTUAL
             DEPOSITION OF:                 EDEN ROGERS
11
             DATE:                          May 21, 2021
12
             TIME:                          1:01 p.m.
13
             LOCATION:                      222 Rutherford Street
14                                          Greenville, South Carolina 29609
15           TAKEN BY:                      Counsel for Governor Henry McMaster
16           REPORTED BY:                   MICHELLE BAKER LEE,
                                            Certified Court Reporter
17           _______________________________________________________
18
19
20
21
22
23
24
25

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 3 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 56

1                  Q        So the text of the tweet and the image in

2            the tweet are, I think, either very close or maybe

3            identical.         This one was tweeted out by SC Equality --

4                  A        Oh.

5                  Q        -- (indiscernible audio) the ACLU of South

6            Carolina.        I think that's -- that's the difference.

7            But I think you're right that they're very similar.

8                  A        Okay.

9                  Q        Had you ever seen this tweet?

10                 A        No.

11                 Q        Are you familiar with SC Equality?

12                 A        I've heard of it.

13                 Q        Okay.      Have you ever spoken with anyone from

14           there?

15                 A        To be fair, probably, yes, since all of

16           this, but before the Complaint was filed, no.

17                 Q        Okay.      You can set those exhibits aside.

18                          In early 2019 it was national news that

19           federal HHS had granted a waiver specifically to

20           Governor McMaster, to South Carolina related to

21           Miracle Hill.          It was in the Washington Post, it

22           was -- it was all over the news.                    Were you aware of

23           that at that time?

24                 A        No.

25                 Q        Okay.      At the time you applied to -- you

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 4 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 57

1            submitted an application to Miracle Hill, were you

2            aware that they worked only at that time with

3            Protestant Christian foster parents?

4                  A        No, I wasn't.

5                  Q        Did you know at that time -- and when I say

6            "at that time," to be a little bit more precise we're

7            talking about like April and May approximately of

8            2019, around the time you applied.                      At that time did

9            you know that the South Carolina Department of Social

10           Services, SCDSS, would work with any qualified foster

11           parent or prospective foster parent of any religion or

12           no religion and any marital status?

13                 A        I actually was aware of that.                   However, I

14           have had lots of contact with a number of people that

15           I do not know personally that worked for DSS through

16           the school that I taught at.                  We would go through

17           regular evaluations.              And I had been -- I guess I had

18           heard a number of times that going through them was

19           lengthy and not easy, and the agencies in the area had

20           the ability to shorten the process significantly and

21           do a very thorough job with a lot of support.                            So I

22           was aware that that was possible, but how realistic it

23           was as far as becoming a foster parent anytime soon, I

24           was not confident in that.

25                 Q        Okay.      And when -- just to make sure I am

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 5 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 58

1            hearing what you're saying and understanding, right,

2            when you say through SCDSS, I think you said the

3            process was lengthy.              Are you talking about the

4            process of becoming licensed as a foster parent, the

5            application and licensure process?

6                  A        Yes.

7                  Q        And you also said that your understanding

8            was that other agencies -- you're talking about

9            private foster agencies?

10                 A        Private organizations, yeah.

11                 Q        Okay.      And you said agencies plural, that

12           there's more than one in your area and in the state

13           generally but specifically in your area?

14                 A        Yeah, I'm assuming so.               I only know of

15           Miracle Hill because they're the only one that

16           advertises so -- but I'm assuming at this point that

17           there's more than one.

18                 Q        And maybe you just answered the last -- so

19           how did you decide -- you'd explained why you didn't

20           at the time want to apply directly with DSS.                            How did

21           you decide on Miracle Hill instead of one of the --

22           one of the other private agencies in your area?

23                 A        They're the only one that I knew about.

24           Every day on the way to work I passed billboards and,

25           you know, little signs that you stick in the grass

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 6 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 74

1            the third page.           Down at the bottom it says Rogers

2            underscore Welch underscore 00051.                      It's the e-mail

3            we've been looking at.               It was sent on May 1st at

4            2:22 p.m.        Above it there's that black redacted box.

5            If you flip to the previous page you'll see that that

6            e-mail was sent from Brandy Welch to Currey Cook who

7            you mentioned earlier, one of the lawyers at Lambda

8            Legal, to you, to L. Cooper.                  Is that Leslie Cooper at

9            the ACLU, one of your lawyers?

10                 A        That sounds familiar.

11                 Q        And then Susan Dunn at the ACLU who, of

12           course, is also one of your lawyers who's with you

13           right there.

14                          When you look at that e-mail that Brandy

15           sent, she sent it on May 1, 2019 at 3:58 p.m.                            That's

16           about an hour and a half after you got it.                           Am I -- am

17           I reading those dates and times right?

18                 A        Yes.

19                 Q        I thought you said that you at least took

20           overnight to talk about it and think about it and then

21           you talked to Ms. Bovee-Kemper and then at some point

22           thereafter you got introduced to the folks at Lambda

23           and the ACLU.          But here it looks like you sent it one

24           and a half hours after you got the e-mail from Miracle

25           Hill; is that right?

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 7 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 75

1                    A      Well, I do know that we were definitely up

2            half the night talking about it and struggling over

3            this.       But, yes, it does -- does look like that's the

4            case.

5                    Q      So how did you know who to send it to?                        How

6            did you have these people's e-mail addresses that

7            quick after you got the e-mail from Miracle Hill?

8                    A      I suppose that we had already gotten it from

9            Cindy.

10                   Q      Had you ever talked to any of these people

11           before you applied to Miracle Hill?

12                   A      I don't know.

13                   Q      You don't remember?

14                   A      I don't remember.

15                   Q      In the e-mail that Sharon Betts sent to

16           you-all that afternoon, I think we counted there were

17           nine bullet points of other private or public agencies

18           that you could have reached out to to apply to be a

19           foster parent.           Did you ever reach out to any of

20           those?

21                   A      No.

22                   Q      But you wanted to be a foster parent, right?

23                   A      Still do, yes.

24                   Q      Well, why haven't you reached out to any of

25           them to become one?

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 8 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 76

1                  A        We had no reason to believe that the same

2            thing wasn't going to happen with all of these.

3                  Q        Now, earlier you told me that you knew that

4            SCDSS would have worked with you.                     So why didn't you

5            reach out to SCDSS?

6                  A        Because they are not the same sort of

7            program and they don't have the same thing to offer as

8            far as support and, like, a reasonable amount of time

9            to get all of this going.                 They're -- basically it's

10           not the same service.

11                 Q        How long do you think it takes for a person

12           who applies to DSS before they get licensed as a

13           foster parent?

14                 A        It can take a year or more.

15                 Q        How long do you think it takes for a person

16           who applies to Miracle Hill to get licensed as a

17           foster parent?

18                 A        From what I've heard, months.

19                 Q        Could you be more specific?

20                 A        I mean, I don't have more specific answers

21           than that other than from what I've heard from other

22           people over the course of time in casual conversation

23           or passing, months.

24                 Q        Like a couple of months?

25                 A        I don't know.

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-3          Page 9 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 82

1            open to and welcoming of people of any and all faiths

2            or marital status or orientation; did you look?

3                  A        I don't remember.             It was a long night.

4                  Q        So you don't remember if either that night

5            or ever after that you've looked to see if there's

6            another agency that would welcome you?

7                  A        I don't remember.

8                  Q        You've alleged in your lawsuit that the

9            Governor and the other Defendants have violated the

10           Constitution by funding, by paying Miracle Hill for

11           recruiting and screening only evangelical Christian

12           foster parents, right?

13                 A        Right.

14                 Q        And the relief you've asked for in your

15           lawsuit is for the court to order Governor McMaster

16           and the other Defendants to stop funding what you

17           referred to as Miracle Hill's discriminatory

18           recruiting and screening practices; is that right?

19                 A        Right.

20                 Q        So if Miracle Hill wasn't being reimbursed

21           by the state or federal government for its recruiting

22           and screening practices then there's no constitutional

23           violation, right?

24                 A        Can you repeat that, please?

25                 Q        So if Miracle Hill isn't getting reimbursed

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21     Entry Number 187-3           Page 10 of 10
                                              Eden Rogers                              May 21, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                    Page 83

1            for its discriminatory recruiting and screening

2            practices then there's not a constitutional problem or

3            a Constitution violation anymore, is there?

4                  A        Right.

5                  Q        Okay.

6                           MR. COLEMAN:          Well, why don't we take a

7                  break there.           Let's see.         It's 2:52 eastern.

8                  And, Susan, I'll tell you, I'm probably -- well,

9                  I don't want to over-promise.                     I'm definitely

10                 past the halfway point.                 I'm probably on sort of

11                 the downward slope toward the -- toward the

12                 runway.         I'm happy to take however long or --

13                 well, I'll either take a five-minute break, a

14                 ten-minute break, whatever -- whatever would suit

15                 everyone.          But just in terms of timing, I bet

16                 I'll probably take maybe another 45 minutes or so

17                 and I think I'll probably be wrapped up.                            Do you

18                 think five minutes or do you want to take ten --

19                 maybe ten minutes is better just to give everyone

20                 time to take care of --

21                          MS. DUNN:        Yeah, why don't we say ten.

22                          MR. COLEMAN:          Okay.      We'll be back around

23                 3 -- about 3:02?

24                          MS. DUNN:        Okay.

25                          MR. COLEMAN:          Okay.      Sounds good.

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
